DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response to the restriction filed on 02/24/22 has been fully considered and made of record in the instant application. By this response, claims 1-20 are pending in the application. However, claims 11-20 may be rejoined following allowance of the elected claims.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record neither anticipate nor render obvious all the limitations in the base claims 1, 11 and 16. Specially, the combination of a semiconductor device comprising: a first lower epitaxial pattern and a second lower epitaxial pattern disposed in a recessed region of the first active region and a recessed region of the second active region, respectively; a device isolation layer on the substrate, the device isolation layer defining the first and second active regions; a first upper epitaxial pattern and a second upper epitaxial pattern disposed on an upper surface of the first channel pattern and an upper surface of the second channel pattern, respectively; a first gate electrode that surrounds the first and second channel patterns and extends in the first direction; a gate spacer on the first gate electrode, at least a portion of 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theresa T. Doan whose telephone number is (571) 272-1704.  The examiner can normally be reached on Monday, Tuesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						



/THERESA T DOAN/               Primary Examiner, Art Unit 2814